                Case 18-21655-AJC          Doc 32     Filed 02/15/19      Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                             CASE NO: 18-21655-AJC
                                                                   CHAPTER 13
PATRICIA E. SABBAT,

      Debtor
_________________________________________/

                      WELLS FARGO BANK, N.A.'S OBJECTION
                 TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         Wells Fargo Bank, N.A. ("Secured Creditor"), by and through its undersigned counsel, files

this Objection to Confirmation of Debtor’s Chapter 13 Plan (Doc. 28), and states as follows:

         1.     On September 21, 2018, Patricia E. Sabbat, (the “Debtor”) filed a voluntary petition

pursuant to Chapter 13 of the Bankruptcy Code.

         2.     Secured Creditor holds a security interest in the Debtor's real property located at 1006

Northeast 203rd Lane, Miami, FL 33179 (the “Property”), for which Secured Creditor has filed

Proof of Claim No. 1-1 (the “Claim”). The Claim evidences a secured claim of $304,835.98,

prepetition arrears of $90,394.54, and an ongoing post-petition payment of $2,020.14.

         3.     The Debtor’s Chapter 13 Plan (Doc. 28; “Plan”) lists Secured Creditor’s claim under

two conflicting provisions of the Plan. The Plan proposes to cure and maintain, while paying

Secured Creditor arrears in the amount of $16,762.58, while also seeking a modification of the

mortgage and paying $1,085.00 per month.

         4.     Upon information and belief, the Property is the Debtor's principal residence. Secured

Creditor objects, pursuant to Bankruptcy Code § 1322(b)(2), to confirmation of the Plan as it

impermissibly modifies Secured Creditor’s rights as a secured creditor and proposes to pay Secured

Creditor less than what is contractually due.


 B&S File No. 15-F11219                          1 of 3
                 Case 18-21655-AJC       Doc 32     Filed 02/15/19     Page 2 of 3




          5.    Secured Creditor objects to participating in Mortgage Modification Mediation

(“MMM”) due to the extensive loss mitigation history and delinquency on this loan. Secured

Creditor has filed an Objection to Motion for Mortgage Modification Mediation (Doc 30).

          6.    Secured Creditor request that the Debtor be required to amend the plan to either

remove the Property from the Plan or conform to the Claim.

          7.    Secured Creditor has incurred attorneys’ fees for the preparation and filing of this

amended objection to confirmation and reserves its rights to seek reimbursement for those fees.

          8.    Secured Creditor objects to any proposed Chapter 13 plan that is inconsistent with

Secured Creditor’s Claim or is not amended or modified to overcome its objections.

          9.    Secured Creditor reserves the right to supplement or amend this objection.

          WHEREFORE, Secured Creditor respectfully requests the entry of an Order which denies

confirmation of the Plan unless such plan is amended to overcome the objections of Secured

Creditor as stated herein, and for such other and further relief as the Court may deem just and

proper.

                                              BROCK & SCOTT, PLLC
                                              Attorney for Secured Creditor
                                              2001 Northwest 64th Street, Suite 130
                                              Fort Lauderdale, FL 33309
                                              Phone: (954) 618-6955 Ext: 4773
                                              Fax: 954-618-6954
                                              Floridabklegal@Brockandscott.com

                                              /s/ Teresa M. Hair
                                              ______________________________________
                                              TERESA M. HAIR, ESQUIRE
                                              Florida Bar No. 44079




 B&S File No. 15-F11219                        2 of 3
               Case 18-21655-AJC        Doc 32     Filed 02/15/19     Page 3 of 3




       I HEREBY CERTIFY that a true copy hereof has been served electronically or via U.S.

mail, first-class postage prepaid, to: Patricia E. Sabbat, 1006 NE 203rd Ln, Miami, FL 33179; Owei

Z Belleh, The Belleh Law Group, PLLC, 2525 Embassy Drive, Suite 2, Cooper City, FL 33026;

Nancy K. Neidich, POB 279806, Miramar, FL 33027; Office of the US Trustee, 51 S.W. 1st Ave.,

Suite 1204, Miami, FL 33130, this 15th day of February, 2019.

                                             BROCK & SCOTT, PLLC
                                             Attorney for Secured Creditor
                                             2001 Northwest 64th Street, Suite 130
                                             Fort Lauderdale, FL 33309
                                             Phone: (954) 618-6955 Ext: 4773
                                             Fax: 954-618-6954
                                             Floridabklegal@Brockandscott.com

                                             /s/ Teresa M. Hair
                                             ______________________________________
                                             TERESA M. HAIR, ESQUIRE
                                             Florida Bar No. 44079




 B&S File No. 15-F11219                       3 of 3
